DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on September 27, 2021 has been considered and entered. 
Accordingly, claims 1-13 are pending in this application. Claims 1, 5, 7, 11, and 13 are currently amended; claims 2-4, 6, 8-10, and 12 are previously presented.
Claim Objections
Claims 1-13 objected to because of the following informalities:  
Claim 1 lines 4-5 recites “the data being a numerical value represents a state indicator”. Examiner suggests amending the claim to recite “the data being a numerical value that represents a state indicator” instead. Appropriate correction is required. Claims 7 and 13 recite similar limitations and are objected to for the same reasons. Claims 2-6 inherit the same deficiency as claim 1 by reason of dependence. Claims 8-12 inherit the same deficiency as claim 7 by reason of dependence.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Under the Alice Framework Step 1, Claims 1-6 recite a series of steps and, therefore, is a process. Claims 7-12 recite an apparatus and, therefore, is a machine. Claim 13 recites a non-transitory computer readable storage medium and, therefore, is an article of manufacture.
The apparatus claims 7-12 will be discussed first followed by the method claims 1-6, then by the computer readable storage medium claim 13.
Under the Alice Framework Step 2A prong 1, claim 7 recites “generating a Hankel matrix based on a to-be-processed data sequence stored locally […] or received […], the to-be-processed data sequence being a data sequence comprising at least one data arranged in chronological order, the data being a numerical value that represents a state indicator, and the to-be-processed data sequence comprising zigzag noise”, “performing singular value decomposition on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small”, “determining noise components in each 
The above limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites four additional elements - at least one processor, a memory storing instructions, a server for storing the to be processed data and the processed data, and a terminal device which transmits the be processed data and receives the processed data. However, the additional elements of at least one processor, a memory, a server, and a terminal device were recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing instructions to do math, and as a generic computer component for storing data) such that they amount to no more than mere instructions using a generic computer component. Additionally, at most, the additional elements of “storing the to-be-processed and processed data”, “receiving the to-be-processed data”, and “feeding back the processed data” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “processor”, “memory”, “server”, and “terminal device” amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, the additional elements of “storing the to-
Under step 2A prong 1, claims 8-12 recite further steps of processing the input data to obtain a processed data result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 8-12 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

Under the Alice Framework Step 2A prong 1, claim 1 recites “generating a Hankel matrix based on a to-be-processed data sequence stored locally […] or received […], the to-be-processed data sequence being a data sequence comprising at least one data arranged in chronological order, the data being a numerical value that represents a state indicator, and the to-be-processed data sequence comprising zigzag noise”, “performing singular value decomposition on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small”, “determining noise components in each 
The above limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under the Alice Framework step 2A prong 2, the claim recites two additional elements - a server for storing the to be processed data and the processed data, and a terminal device which transmits the to be processed data and receives the processed data. However, the additional elements of a server, and a terminal device were recited at a high-level of generality (i.e., as a generic computer component for storing data) such that they amount to no more than mere instructions using a generic computer component. Additionally, at most, the additional elements of “storing the to-be-processed and processed data”, “receiving the to-be-processed data”, and “feeding back the processed data” are merely adding insignificant extra-solution activity. Accordingly, the claim is not integrated into a practical application.
Under the Alice Framework step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “server”, and “terminal device” amount to no more than mere instructions to apply the exception using a generic computer component. Additionally, the additional elements of “storing the to-be-processed and processed data”, “receiving the to-be-processed data”, and “feeding back the processed data” are merely adding insignificant extra-solution activity. Further, the insignificant extra solution activities 
Under step 2A prong 1, claims 2-6 recite further steps of processing the input data to obtain a processed data result and falls within the “Mathematical Concepts” grouping of abstract ideas. In particular claims 2-6 do not include additional elements that are sufficient to amount to significantly more than the judicial exception and would require further analysis under step 2A prong 2 and step 2B. Accordingly, the claims are directed to recite an abstract idea.

Regarding claim 13, it is directed to a non-transitory computer readable medium storing a computer program that is executed by the apparatus of claim 7. Claim 7 analysis applies equally to claim 13. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US-PGPUB 20170221234 A1) in view of Brender et al. (US-PGPUB 20200049782 A1, hereinafter Brender and Staniszewski et al. (NPL – “Hankel Singular Value Decomposition as a method of preprocessing the Magnetic Resonance Spectroscopy”), hereinafter Staniszewski.
Regarding claim 7, Chen teaches an apparatus comprising:
at least one processor (Chen Fig. 5 and paragraph [0065] at least one processor – processing unit 502); and
a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising (Chen Fig. 5 memory – storage device 516):
generating a  (Chen Fig. 1 step 106 and paragraph [0032]; paragraph [0050] “The DAS 338 samples data from the detector elements 310 and converts the data to digital signals for subsequent processing. For instance, digitized x-ray data is communicated from the DAS 338 to the data store server 324”; paragraph [0028] “noisy images of the subject can be data directly read off a detector”; paragraph [0030] “the noisy images can represent a time series of image frames. As one example, the time series of image frames can be a time series of images acquired during an angiographic procedure, such as images acquired both before and after administering a contrast agent to the subject”. Note: Applicant provided a special ;
performing singular value decomposition on the (Chen Fig. 1 step 108 and paragraph [0036]); 
determining noise components in components of the singular value vector (Chen Fig. 1 step 110 and paragraph [0038]); 
generating a reconstructed  (Chen Fig. 1 step 110 and paragraph [0038]); and 
generating a denoised data sequence based on the reconstructed  (Chen Fig. 1 step 112 and paragraphs [0038 and 0050] “Reconstructed images can then be communicated back to the data store server 324 for storage”). 
Chen does not explicitly teach generating a Hankel matrix, therefore, Chen does not teach performing further processing using the Hankel matrix. Further, Chen does not explicitly teach components of each dimension of the singular value vector being ordered from large to small, and zeroing each dimension of noise component in the singular value vector.
However, on the same field of endeavor, Brender teaches a method which includes the steps of acquiring image data, generating a matrix based on the image data, performing singular value decomposition (SVD) on the matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to Σ for each (or some) voxels are rank reduced to corresponding matrices Σ’ by setting unselected diagonal elements to zero (Brender Fig. 2A and paragraphs [0047-0048]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen using Brender such that the singular value vector is arranged so that a largest value appears first and the next largest appears second, i.e. ordered from large to small as taught by Brender. Further, set the unselected elements in the singular value vector to zero when forming the denoised image matrix. As disclosed in paragraph [0038] of Chen, the denoised image matrix is formed by selecting a predetermined number of singular values in the decomposed image matrix and the rest of the basis images in the decomposed image matrix that primarily contain noise is discarded. The discarding step can be performed by setting the unselected elements in the singular value vector to zero consistent with the teaching of Brender. 
The motivation to do so is to obtain a denoised signal by discarding the noise component of the image/signal matrix (Brender paragraph [0048]).
Therefore, the combination of Chen as modified in view of Brender teaches components of each dimension of the singular value vector being ordered from large to small; and zeroing each dimension of noise component in the singular value vector.
Chen as modified in view of Brender does not teach generating a Hankel matrix and performing further processing using the Hankel matrix.
However, on the same field of endeavor, Staniszewski teaches a method for processing image data which includes the steps of generating a Hankel matrix based on the image data and performing singular value decomposition on the Hankel matrix (Staniszewski section 2).

The motivation to do so is to develop a model of a signal as a sum of harmonics and to find its parameters. Such an approach is based on singular value decomposition applied to the data arranged in the Hankel matrix (HSVD) and can be used in each step of preprocessing techniques (Staniszewski Abstract).
Therefore, the combination of Chen as modified in view of Brender and Staniszewski teaches an apparatus comprising: at least one processor; and a memory storing instructions, the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising: generating a Hankel matrix based on a to-be-processed data sequence stored locally in the server or received from the terminal device, the to-be-processed data sequence being a data sequence comprising at least one data arranged in chronological order, the data being a numerical value represents a state indicator, and the to-be-processed data sequence comprising zigzag noise; performing singular value decomposition on the Hankel matrix to obtain a left singular matrix, a singular value vector, and a right singular matrix, components of each dimension of the singular value vector being ordered from large to small; determining noise components in components of the singular value vector zeroing each dimension of the noise components in the singular value vector; generating a reconstructed Hankel matrix based on the left singular matrix, the singular value vector after zeroing, and the right singular matrix; and generating a denoised data sequence based on the reconstructed 

Regarding claim 8, of Chen as modified in view of Brender and Staniszewski teaches all the limitations of claim 7 as stated above. 
Chen does not explicitly teach wherein the generating the Hankel matrix based on the to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises the zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises the zigzag noise, the Hankel matrix based on the to-be-processed data sequence.
However, Chen teaches that there may be instances where some of the noisy images may not contain excessive image noise and, thus, do not need to be denoised (Chen paragraph [0035]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Chen in view of Brender and Staniszewski and include a step of determining whether an image contains excessive noise and only perform the denoising steps when it is determined that the input image contains excessive noise. 
The motivation to do so is to check whether the input images needs to be denoised. As stated by Chen, some of the noisy images may not contain excessive image noise and, thus, do not need to be denoised. Therefore, only images that contain excessive noise will be subjected to denoising.
Therefore, the combination of Chen as modified in view of Brender and Staniszewski teaches wherein the generating the Hankel matrix based on the to-be-processed data sequence, comprises: determining whether the to-be-processed data sequence comprises the zigzag noise; and generating, in response to determining that the to-be-processed data sequence comprises the zigzag noise, the Hankel matrix based on the to-be-processed data sequence.

wherein the to-be-processed data sequence comprises N data; and the generating the Hankel matrix based on the to-be-processed data further sequence, comprises: determining, according to N, a number of rows R and a number of columns C of the Hankel matrix, wherein a sum of R and C is equal to a sum of N plus 1; and  setting the to-be-processed data sequence to be:                         
                            X
                            =
                            [
                            
                                
                                    x
                                
                                
                                    1
                                
                            
                            ,
                             
                            
                                
                                    x
                                
                                
                                    2
                                
                            
                            ,
                             
                            …
                            ,
                             
                            
                                
                                    x
                                
                                
                                    N
                                
                            
                            ]
                        
                    , and calculate to obtain the Hankel matrix denoted as H according to a following formula:                         
                            H
                            
                                
                                    i
                                    ,
                                    j
                                
                            
                            =
                             
                            
                                
                                    x
                                
                                
                                    i
                                    +
                                    j
                                    -
                                    1
                                
                            
                        
                     wherein, i is an integer between 1 and R, and j is an integer between 1 and C (Staniszewski page 3 left col lines 47-63 including equation 3). The motivation to combine is the same as claim 7.  

Regarding claims 1-3, they are directed to a method practiced by the apparatus of claims 7-9. All steps performed by the method of claims 1-3 would be practiced by the apparatus of claims 7-9 respectively.  Claims 7-9 analysis applies equally to claims 1-3 respectively.

Regarding claim 13, it is directed to a non-transitory computer readable storage medium, storing a computer program that is executed by the at least one processor of claim 7. All operations included in the computer program would be executed by the apparatus of claim 7. Claim 7 analysis applies equally to claim 13.
Response to Arguments
Applicant's arguments filed 09/27/2021, see remarks pages 1-6 with respect to the 35 U.S.C. 101 rejection of claims 1-13 and 35 U.S.C. 103 rejection of claims 1-3, 7-9, and 13 have been fully considered but they are not persuasive.
In response to applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1-13, applicant amended independent claims 1, 7 and 13 to include the features of the to-be processed data 
Examiner respectfully disagrees. As stated above, under the Alice Framework Step 2A prong 1, the recited limitations of rearranging or manipulating a to-be-processed data into a matrix form and performing linear algebra, i.e. singular value decomposition on the rearranged data amount to mathematical relationships/calculations and falls within the “Mathematical Concepts” grouping of abstract ideas. The operations of denoising the data sequence are performed mathematically using linear algebra operations. Under the Alice Framework Step 2A prong 2, the additional elements of a server for storing the to be processed data and the processed data, and a terminal device which transmits the to be processed data and receives the processed data were recited at a high-level of 

In response to applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claims 1-3, 7-9, and 13, applicant amended independent claims 1, 7 and 13 to include the feature of the to-be processed data “stored locally in the server or received from the terminal device, the to-be-processed data sequence being a data sequence comprising at least one data arranged in chronological order, the data being a numerical value represents a state indicator” and “the denoised data sequence being stored locally in the server or fed back to the terminal device”. Applicant argued that Chen discloses the denoised image is a normal image, and the values of elements in the denoised image are not in chronological order. Further, applicant argued that Chen, Brender, and Staniszewski fails to teach "generating a Hankel matrix based on a to-be-processed data sequence stored locally in the server or received from the terminal device, the to-be-processed data sequence being a data sequence comprising at least one data arranged in chronological order, the data being a numerical value represents a state indicator" as recited in amended claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jyoti Mehta can be reached on (571) 270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182